* * * * * * * * * * *
Based upon information contained in I.C. File LH-0358 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Joseph Louis Bilka, was a volunteer firefighter with the Antioch Fishing Creek Volunteer Fire Department at the time of his death on 21 May 2006.
2. Decedent's death occurred in the course and scope of his employment as follows: On 22 April 2006, decedent was responding to the Antioch Fire Station to retrieve a truck for a smoke investigation call. While on route to the fire station, decedent was involved in a motor vehicle accident. He was transported to Duke Medical Center where he succumbed to his injuries on 21 May 2006.
3. The certificate of death lists the cause of death as "blunt force trauma as a consequence of a motor vehicle collision."
4. Decedent is survived by his wife, Linda Godowsky-Bilka, who resided with decedent at the time of his death. Decedent is also survived by three children from previous marriages who are not minors and are not dependent upon decedent.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible firefighter, as defined in N.C. Gen. Stat. § 143-166.2(d), who was a member of the Antioch Fishing Creek Volunteer Fire Department at the time of his death on 21 May 2006.
2. Decedent's death was the direct result of injuries incurred while discharging his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by his wife, Linda Godowsky-Bilka, who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 et seq.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Linda Godowsky-Bilka as the qualified surviving spouse of Joseph Louis Bilka payable as follows: the sum of $20,000.00 shall be paid immediately to Linda Godowsky-Bilka. Thereafter, the sum of $10,000.00 shall be paid annually to Linda Godowsky-Bilka as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Linda Godowsky-Bilka becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 2nd day of November, 2006.
                                         S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_____________ THOMAS J. BOLCH COMMISSIONER